DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-12 in the reply filed on December 21, 2021 is acknowledged.
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would not place a serious burden on the Examiner since the search (i.e. plasma apparatus classes) of the elected invention is not co-extensive with the search (i.e. plasma method classes) required for the non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: plasma generation source in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	In the instant case, paragraphs [0004] and [0060] of the specification indicate the plasma generation source is either a first or second electrode.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. 2014/0305905) in view of Hashimoto et al. (5,779,925).

Yamada et al. is silent on the controller performs a control to turn OFF the source power at least at a negative peak of the phase within one cycle of the reference electrical state.
Referring to Figure 8 below and column 11, lines 26-49, Hashimoto et al. teach a plasma processing apparatus wherein a source power is turned off at least at a negative peak of the phase within one cycle of the reference electrical state in order to reduce the charging damage to substrate (col. 16, line 51-col. 17, line 12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to program the controller of Yamada et al. to turn OFF the source power at least at a negative peak of the phase within one cycle of the reference electrical state as taught by Hashimoto et al. in order to reduce the charging damage to substrate.  The resulting apparatus of Yamada et al. in view of Hashimoto et al. would yield the 

    PNG
    media_image1.png
    420
    770
    media_image1.png
    Greyscale

With respect to claim 2, the apparatus of Yamada et al. in view of Hashimoto et al. further includes wherein the controller controls a time during which the source power is controlled to be OFF to be equal to or less than a time during which a density of ions generated when the source power is ON is equal to or more than a predetermined ion density (Hashimoto et al.- col. 13, lines 8-17).
With respect to claims 3 and 8, the apparatus of Yamada et al. in view of Hashimoto et al. further includes wherein the controller controls the source power to be turned ON at a timing when the phase within one cycle of the reference electrical state changes from negative to positive (Hashimoto et al.-Figs. 8a-8b).
With respect to claims 4 and 9, the apparatus of Yamada et al. in view of Hashimoto et al. further includes wherein the controller sets an ON/OFF cycle of the source power to be twice the 
With respect to claims 7 and 12, the apparatus of Yamada et al. in view of Hashimoto et al. further includes wherein a value of the source power in the second state is 0 (Hashimoto et al.-Figs. 8a-8b).
Claims 5-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. 2014/0305905) in view of Hashimoto et al. (5,779,925) as applied to claims 1-4, 7-9, and 12 above, and further in view of Tanaka et al. (U.S. 2018/0366335).
The teachings of Yamada et al. in view of Hashimoto et al. have been discussed above.
Yamada et al. in view of Hashimoto et al. fail to teach wherein the controller controls a duty ratio of the source power to be 40% or more and wherein the controller intermittently stops the bias power and the source power.
Referring to paragraphs [0061]-[0062], Tanaka et al. teach a plasma apparatus wherein the controller controls a duty ratio of the source power to be 40% or more and wherein the controller intermittently stops the bias power and the source power in order to achieve the desired processing rate and enhance controllability of ion bombardment of a substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to program the controller of Yamada et al. in view of Hashimoto et al. to control a duty ratio of the source power to be 40% or more and wherein the controller intermittently stops the bias power and the source power as taught by Tanaka et al. in order to achieve the desired processing rate and enhance controllability of ion bombardment of a substrate.  The resulting .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohse et al.’607, Hirano et al.’037, Konno et al.’420, Singh et al.’946, Yamada et al.’841, Tokashiki et al.’018, Valcore, Jr. et al.’073, Urakawa et al.’666, and Koshimizu et al.’286 teach a controller that synchronizes the source power and the bias power.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/Michelle CROWELL/Examiner, Art Unit 1716          

/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716